770 So.2d 339 (2000)
STATE of Louisiana
v.
Maurio ALEXIS.
No. 99-K-1937.
Supreme Court of Louisiana.
October 13, 2000.
Denied.
CALOGERO, C.J., concurs with reasons.
LEMMON and JOHNSON, JJ., would grant the writ.
CALOGERO, Chief Justice, concurring in the denial.
By denying the writ application, this court has essentially opted to pretermit consideration of a major issue in this case: defendant's claim that his counsel rendered ineffective assistance by failing to object when the trial court advised select defense witnesses of their Miranda rights in the presence of the jury. I concur in this denial because, as the Fifth Circuit Court of Appeal noted, the issue is one that may be raised in an application for post-conviction relief pursuant to La.Code Crim. Pro. Ann. art. 924 et seq.